Citation Nr: 1753733	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from January 2002 to September 2005.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at an August 2017 Travel Board hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for PTSD has been recharacterized as shown above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

The Veteran's acquired psychiatric disorder is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  See 38 U.S.C. §§ 1110, 1154(b) (West 2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The preponderance of the evidence weighs in favor of service connection for the Veteran's acquired psychiatric disorder.  The Veteran's January 2002 enlistment examination indicated no mental health abnormalities.  During service, the Veteran participated in combat (details omitted to avoid retraumatization).  See DD-214; September 2009 notice of disagreement (NOD).  Post-separation, the Veteran and his spouse noticed a significant behavioral shift.  See September 2009 NOD, September 2009 spouse statement.  Upon seeking treatment, the Veteran was diagnosed with a mood disorder and PTSD (also had rule out for bipolar disorder and positive depression screens).  See June 2009 VA note (mood disorder, PTSD); July 2009 VA note (mood disorder, PTSD); August 2009 VA examination (subclinical PTSD, possibly underreporting symptoms); September 2009 VA note (mood disorder, PTSD, uncomfortable with September 2009 examiner); October 2009 VA notes (mood disorder, PTSD); January 2010 VA note (PTSD, positive depression screen); March 2010 VA note (PTSD); July 2010 VA note (PTSD, positive depression screen, rule out bipolar disorder); May 2011 VA note (PTSD).  

This treatment history consistently documented psychiatric symptoms, such as mood disturbances, depression, irritability with angry outbursts (with little or no provocation, typically expressed as verbal or physical aggression toward people or objects), sleep impairment, racing thoughts and inability to focus, impairment in social functioning, feelings of detachment, hypervigilance, alcohol abuse, and exaggerated startle response.  Id.  Further, providers documented a direct relationship between symptoms and service, including recurrent combat nightmares and intense psychological distress triggered by military cues.  Id.  As such, although the September 2015 VA examiner assessed no PTSD or other psychiatric diagnoses, this conclusion is grossly inconsistent with the Veteran's longitudinal treatment history and lay testimony.  As such, the Veteran's PTSD is etiologically related to his service. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


